DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 8-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/29/2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kikawa (US 2008/0063970).

Regarding claim 1, Kikawa meets the claimed powder material (Kikawa teaches a particle that can be deposited uniformly [0011] with a size [0025] that meets requirements claimed, see claim 6 below. Therefore the particle of Kikawa is capable of being using a process of three-dimensional fabrication and meets the claimed, see MPEP 2114) used for fabrication of a three-dimensional object by selectively irradiating a thin layer of a powder material containing powder particles with a laser beam to form an object layer through fusing of the powder particles, and laminating the object layer, (Examiner notes the above steps are understood to be intended use of the claimed powder material, see MPEP 2114) wherein: the powder particles each include a core resin (core particle [0045] may be polycarbonate [0054]) and a shell resin (shell particle [0095]) that covers the core resin; and a temperature TS (6.5) at which a storage modulus G' of a material for the shell resin becomes 1 x 106.5 Pa is higher than a temperature TS 6.5) at which a storage modulus G' of a material for the core resin becomes 1 x 106.5 Pa. (Kikawa teaches the Tg(s) – Tg(c) ≥ 15 °C, where that glass transition temperature of the shell is 15°C or more than the glass transition temperature of the core, see [0020]).
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

Examiner notes the glass transition temperature (Tg) taught by Kikawa is not the exact same measurement as the TS(6.5) temperature claimed. However, the materials of Kikawa are substantially identical in structure and composition to the particles disclosed in example 1 of Table 2 of the instant specification (Resin No. 1 is polycarbonate), shell styrene-acrylonitrile copolymer (SAN), [0059]. Kikawa teaches the core particle [0045] may be polycarbonate, Table 2, Example 7-8, and the shell to be styrene-acryl, [0135], shell examples Table 1, Table 2 Examples 7-8. Furthermore the glass transition temperature (Tg) taught by Kikawa is higher for the shell, which is the temperature of softening which is directly related to the temperature TS(6.5) which measures storage modulus. Therefore, the properties of 

Regarding claim 2, Kikawa meets the claimed wherein a difference between the temperature TS(6.5) at which a storage modulus G' of a material for the shell resin becomes 1 x 106.5 Pa and the temperature TC (6.5) at which a storage modulus G' of a material for the core resin becomes 1 x 106.5 Pa is 5°C or more and 70°C or less. (As noted in the rejection of claim 1, the properties of the materials of Kikawa are presumed to have a TS(6.5) of 15 °C higher for the shell than the core.)

Regarding claim 3, Kikawa meets the claimed TC(6.5) is 50 °C or higher and 300 °C or lower. (Kikawa teaches core particle [0045] may be polycarbonate Table 2, Example 7-8, which is the core material disclosed in the instant specification Table 2, Example 1 to have a TC(6.5) of 160°C).

Regarding claim 4, Kikawa meets the claimed TS(6.5) is 100 °C or higher and 350 °C or lower. (Kikawa teaches the shell materials to have a melting point of 119 to 123°C, Table 1. Kikawa teaches the Tg to be 15°C higher for the shell. Therefore, the TS(6.5) is presumed to be 15 degrees higher than TC(6.5) of 160°C of polycarbonate, which is 185°C).

Regarding claim 5, Kikawa meets the claimed wherein the core resin is formed of a material having a difference between a temperature TC (70) at which a storage modulus G' 6.5 is 10°C or more and 100°C or less. (As noted in the rejection of claim 1, the properties of the materials of Kikawa are presumed to have a TS(6.5) of 15 °C higher for the shell than the core.)

Regarding claim 6, Kikawa meets the claimed wherein an average particle size of the core resin is 1 um or larger and 200 um or smaller. (core particle is 3.0 to 6.0 um, see [0025])

Regarding claim 7, Kikawa meets the claimed wherein an amount of the shell resin in the powder particle is 0.1 part by weight or more and 20 parts by weight or less, relative to 100 parts by weight of the core resin. (Kikawa teaches the ratio of use between the core particles and the shell particles, it is preferably from 5 to 20 parts by weight, see [0106].) 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. ROBINSON whose telephone number is (571)270-0467. The examiner can normally be reached Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744